             Case 2:20-cv-00934-RSM Document 31-1 Filed 01/19/21 Page 1 of 4




 1                                                                   The Honorable Ricardo S. Martinez

 2                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 3                                        AT SEATTLE
 4
      AMAZON.COM, INC., a Delaware corporation;
 5    and VALENTINO S.P.A., an Italian corporation           No. 2:20-cv-00934
 6                                 Plaintiffs,               CONSENT DECREE
 7           v.
 8    KAITLYN PAN GROUP, LLC f/k/a/ “JANE’S
      INTERNATIONAL TRADING, LLC”, a New
 9    York limited liability corporation; HAO PAN, an
      individual, and JOHN and/or JANE DOES 1-10;
10
                                   Defendants.
11

12
                                                 CONSENT DECREE
13
             Pursuant to a confidential settlement agreement reached in this matter (the “Settlement
14
      Agreement”), the parties have jointly requested entry of this Consent Decree. Finding that it is
15
      in the interests of justice to do so, the Court grants the motion and hereby ORDERS as follows:
16
             1.      Plaintiffs Amazon.com, Inc. (“Amazon”) and Valentino S.p.A. (“Valentino”)
17
      (collectively “Plaintiffs”) assert that Defendants Kaitlyn Pan Group, LLC and Hao Pan
18
      (collectively “Defendants”) have introduced a line of shoes that copy and infringe the design of
19
      Valentino’s Garavani Rockstud shoes, as described in Plaintiffs’ Complaint in this action (the
20
      “Infringing Products”). Plaintiffs further assert that Defendants’ importation, marketing,
21
      offering for sale, and sale of the Infringing Products, through their website
22
      www.kaitlynpanshoes.com and on the Amazon store, without authorization from Valentino: (1)
23
      infringes United States Trademark Registration No. 43652864 for ROCKSTUD (the “Valentino
24
      Trademark”) under § 43(a) of the Lanham Act; (2) infringes United States Design Patent Nos.
25
      D818,249, D817,608, D779,796, D835895, D812,354, and D852,473 (the “Valentino Design
26
      Patents”); (3) constitutes unfair competition in violation of the Lanham Act and Washington
27
     CONSENT DECREE                                                               Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     (No. 2:20-cv-00934-RSM) - 1                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:20-cv-00934-RSM Document 31-1 Filed 01/19/21 Page 2 of 4




 1    state law, and (4) breaches Amazon’s Business Solutions Agreement, including the Amazon

 2    Anti-Counterfeiting Policy incorporated therein.

 3           2.      Without admitting to any of the assertions in the Complaint, Defendants have

 4    agreed, as part of the Settlement Agreement, to the entry of a Consent Decree whereby

 5    Defendants: (a) acknowledge that Valentino owns certain trade dress rights in the design of

 6    shoes, handbags, accessories, and other related goods adorned with three-dimensional, square

 7    pyramid shaped studs as referenced in the Settlement Agreement (the “Valentino Rockstud

 8    Trade Dress”); (b) acknowledge and agree not to challenge that the Valentino Design Patents,

 9    Valentino Trademark, and Valentino Rockstud Trade Dress are valid, well-known, and famous;

10    (c) are enjoined from importing, marketing, offering for sale, and selling the Infringing Products

11    and any products bearing, decorated, or adorned with diamond- or square pyramid-shaped studs;

12    (d) acknowledge that Kaitlyn Pan’s Trademark Application Serial No. 88/611,397 for ROCK’N

13    STUDS BY KAITLYN PAN has been expressly abandoned and will not be revived; and (e) are

14    enjoined from directly or indirectly through any other party advertising or selling, or attempting

15    to advertise or sell any goods or services of any type on Amazon.com without the prior written

16    consent of Amazon Legal.

17           3.      Accordingly, the Court ORDERS that Defendants, their owners, members,

18    employees, agents, predecessors, successors, transferees, assigns, and other representatives are

19    permanently enjoined and restrained from: (a) selling, offering for sale, advertising, marketing,

20    shipping, transmitting, or distributing to Amazon, or to any other person or entity through any of

21    Amazon’s websites, any product or service without the prior written consent of Amazon Legal;

22    (b) applying for, opening, operating, controlling, or using any Amazon seller or vendor account,

23    or applying for or participating in any Amazon Affiliate Program without the prior written

24    consent of Amazon Legal; (c) manufacturing, distributing, offering to sell, or selling Infringing

25    Products and any products bearing, decorated, or adorned with diamond- or square pyramid-

26    shaped studs; (d) applying to the U.S. Patent & Trademark Office for a mark containing or

27
     CONSENT DECREE                                                              Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     (No. 2:20-cv-00934-RSM) - 2                                                    920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
             Case 2:20-cv-00934-RSM Document 31-1 Filed 01/19/21 Page 3 of 4




 1    comprised of the words “rock” and “stud”; and (e) assisting, aiding, or abetting any other person

 2    or entity in engaging in or performing any of the activities listed above.

 3              4.    All claims against Defendants are dismissed with prejudice. Notwithstanding the

 4    dismissal of this action, the parties further agree that this Court shall retain exclusive personal

 5    and subject matter jurisdiction to enforce the terms of this Consent Decree and the Settlement

 6    Agreement entered into in connection herewith.

 7              5.    Each party shall bear its attorney fees and costs incurred in connection with this

 8    matter.

 9              IT IS SO ORDERED.

10

11              DATED: ______________, 2021

12

13                                                           _______________________________
                                                             The Honorable Ricardo S. Martinez
14                                                           United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27
     CONSENT DECREE                                                                  Davis Wright Tremaine LLP
                                                                                              L AW O FFICE S
     (No. 2:20-cv-00934-RSM) - 3                                                        920 Fifth Avenue, Suite 3300
                                                                                          Seattle, WA 98104-1610
                                                                                   206.622.3150 main · 206.757.7700 fax
             Case 2:20-cv-00934-RSM Document 31-1 Filed 01/19/21 Page 4 of 4




 1    DAVIS WRIGHT TREMAINE LLP
      Attorneys for Plaintiffs Amazon.com, Inc. and Valentino S.P.A.
 2
      By /s/ Bonnie E. MacNaughton
 3    Bonnie E. MacNaughton, WSBA #36110
      920 Fifth Avenue, Suite 3300
 4    Seattle, Washington 98104-1610
      Tel: (206) 622-3150
 5    Fax: (206) 757-7700
      Email: bonniemacnaughton@dwt.com
 6

 7    ARENT FOX LLP
      Attorneys for Plaintiffs Amazon.com, Inc. and Valentino S.P.A.
 8    Michelle Mancino Marsh
      1301 Avenue of the Americas, 42nd Floor
 9    New York, NY 10019
      Tel: (212) 484-3900
10    Email: michelle.marsh@arentfox.com
11    Anthony Lupo
      Katie Heilman
12    Laura Zell
      1717 K Street N.W.
13    Washington, D.C. 20006
      Tel: (202) 857-6000
14    Email: anthony.lupo@arentfox.com
              katie.heilman@arentfox.com
15            laura.zell@arentfox.com
16
      MAURIEL KAPOUYTIAN WOODS
17    Attorneys for Defendants Kaitlyn Pan Group, LLC and Hao Pan
18    By      /s/ Hui Liu
      Hui Liu
19    Marc J. Pernick
      15 W. 26th Street, Seventh Floor
20    New York, NY 10010
      Tel: (212) 529-5131
21    Fax: (212) 529-5132
      Email: hliu@mkwllp.com
22            mpernick@mkwllp.com
23

24

25

26

27
     CONSENT DECREE                                                      Davis Wright Tremaine LLP
                                                                                  L AW O FFICE S
     (No. 2:20-cv-00934-RSM) - 4                                            920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104-1610
                                                                       206.622.3150 main · 206.757.7700 fax
